            Case 1:21-mj-00544-SH Document 9 Filed 07/08/21 Page 1 of 26



                          U.S. District Court [LIVE]
                       Western District of Texas (Austin)
              CRIMINAL DOCKET FOR CASE #: 1:21−mj−00544−SH−1

Case title: USA v. Wygovsky                                   Date Filed: 07/02/2021
Other court case number: 1:21−mj−6663 Southern District of
                         New York

Assigned to: Judge Susan Hightower

Defendant (1)
Sean Wygovsky

Pending Counts                            Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                         Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                Disposition
15 U.S.C. §§ 78j(b) & 78ff Securities
Fraud; 18 U.S.C. §§ 1343 & 2 Wire Fraud
− Southern District of New York



Plaintiff
USA                                            represented by Matt Harding
                                                              United States Attorney's Office
                                                              903 San Jacinto Blvd., Suite 334
                                                              Austin, TX 78701
                                                              512−370−1244
                                                              Email: matt.harding@usdoj.gov
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

 Date Filed      # Page Docket Text


                                                                                                 1
      Case 1:21-mj-00544-SH Document 9 Filed 07/08/21 Page 2 of 26



07/02/2021   1    3 Arrest (Rule 5/Rule 32.1) of Sean Wygovsky. (kkc) (Entered: 07/02/2021)
07/02/2021   2   12 MOTION to Detain Defendant without Bond by USA as to Sean Wygovsky.
                    (Harding, Matt) (Entered: 07/02/2021)
07/02/2021   3   15 Minute Entry for proceedings held before Judge Susan Hightower:Initial
                    Appearance in Rule 5(c)(3)/ Rule 32.1 Proceedings as to Sean Wygovsky held on
                    7/2/2021 (Minute entry documents are not available electronically.) (Court
                    Reporter FTR Gold − ERO.) (afd) (Entered: 07/02/2021)
07/02/2021   4   17 ORDER OF TEMPORARY DETENTION: as to Sean Wygovsky. Preliminary
                    and Detention Hearing set for 7/8/2021 11:30 AM before Judge Susan
                    Hightower. Signed by Judge Susan Hightower. (afd) (Entered: 07/02/2021)
07/08/2021           ORAL WAIVER of Preliminary Hearing by Sean Wygovsky. (kkc) (Entered:
                     07/08/2021)
07/08/2021   5   19 Minute Entry for proceedings held before Judge Susan Hightower: Detention
                    Hearing as to Sean Wygovsky held on 7/8/2021. Motion to detain withdrawn.
                    Conditions of release reviewed. (Minute entry documents are not available
                    electronically.) (Court Reporter FTR.) (kkc) (Entered: 07/08/2021)
07/08/2021   6   20 ORDER Setting Conditions of Release as to Sean Wygovsky (1). Signed by
                    Judge Susan Hightower. (kkc) (Entered: 07/08/2021)
07/08/2021   7   24 Appearance Bond Filed as to Sean Wygovsky in the amount of $1,000,000.00
                    (secured by $500,000.00 in cash deposited with the court). (kkc) (Entered:
                    07/08/2021)
07/08/2021   8   26 ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                    WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL as to Sean
                    Wygovsky. Signed by Judge Susan Hightower. (kkc) (Entered: 07/08/2021)




                                                                                                    2
   CaseCase
       1:21-mj-00544-SH   Document
            1:21-mj-00544-SH       1 *SEALED*
                              Document           Filed 07/02/21
                                        9 Filed 07/08/21   Page 3Page
                                                                  of 261 of 9
                                                 0$*
                                                                      ),/('
Approved: /s/ Daniel M. Tracer                                      July 02, 2021
          DANIEL M. TRACER                                     &/(5.86',675,&7&2857
          Assistant United States Attorney                     :(67(51',675,&72)7(;$6

                                                                             kkc
                                                            %<BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
Before:    HONORABLE DEBRA FREEMAN                                                  '(387<
           United States Magistrate Judge
           Southern District of New York            Austin Case No.: 1:21-mj-544-SH
- - - - - - - - - - - - - - - - -           x
                                            :   SEALED COMPLAINT
UNITED STATES OF AMERICA                    :
                                            :   Violations of
                 - v. -                     :   15 U.S.C. §§ 78j(b) &
                                            :   78ff; 17 C.F.R. §
SEAN WYGOVSKY,                              :   240.10b-5; 18 U.S.C. §§
                                            :   1343 & 2.
                   Defendant.               :
                                            :   COUNTY OF OFFENSE:
                                                New York
- - - - - - - - - - - - - - - - -           x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          THOMAS McDONALD, being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of
Investigation (“FBI”) and charges as follows:

                                 COUNT ONE
                            (Securities Fraud)

     1.   From at least in or about January 2015 through at least
in or about April 2021, in the Southern District of New York and
elsewhere, SEAN WYGOVSKY, the defendant, willfully and knowingly,
directly and indirectly, by use of the means and instrumentalities
of interstate commerce, the mails and the facilities of national
securities exchanges, used and employed manipulative and deceptive
devices and contrivances in connection with the purchase and sale
of securities, in violation of Title 17, Code of Federal
Regulations, Section 240.10b-5, by: (a)employing devices, schemes
and artifices to defraud; (b) making untrue statements of material
facts and omitting to state material facts necessary in order to
make the statements made, in light of the circumstances under which
they were made, not misleading; and (c) engaging in acts, practices
and courses of business which operated and would operate as a fraud
and   deceit   upon   persons,  to   wit,   WYGOVSKY   fraudulently
misappropriated confidential information from his employer, a
Canadian asset management firm (the “Employer Firm”), about the




                                                                                                   3
   CaseCase
       1:21-mj-00544-SH   Document
            1:21-mj-00544-SH       1 *SEALED*
                              Document           Filed 07/02/21
                                        9 Filed 07/08/21   Page 4Page
                                                                  of 262 of 9



Employer Firm’s confidential securities trade orders and trading
activity, and used that information for his own profit by directly
and indirectly placing timely, profitable securities trades based
on that information in accounts controlled or directed by WYGOVSKY,
including in accounts held by his close relatives.

(Title 15, United States Code, Sections 78j(b) & 78ff; Title 17,
Code of Federal Regulations, Section 240.10b-5; Title 18, United
                    States Code, Section 2.)

                                  COUNT TWO
                                 (Wire Fraud)

     2.   From at least in or about January 2015 through at least
in or about April 2021, in the Southern District of New York and
elsewhere, SEAN WYGOVSKY, the defendant, willfully and knowingly,
having devised and intending to devise a scheme and artifice to
defraud, and for obtaining money and property by means of false
and   fraudulent   pretenses,    representations,   and   promises,
transmitted and caused to be transmitted by means of wire, radio,
and television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, to wit, WYGOVSKY, including
through the use of interstate and foreign wires, fraudulently
misappropriated confidential information from the Employer Firm
about the Employer Firm’s securities trade orders and trading
activity, and used that information for his own profit by directly
and indirectly placing timely, profitable securities trades based
on that information in accounts controlled or directed by WYGOVSKY,
including in accounts held by his close relatives.

       (Title 18, United States Code, Sections 1343 and 2.)

          The bases for my knowledge and for the foregoing
charges are, in part, as follows:

     3.   I have been a Special Agent with the FBI for
approximately thirteen years. I am currently assigned to a squad
that is responsible for investigating violations of the federal
securities laws, as well as wire and mail fraud laws and related
offenses. I have participated in numerous investigations of these
offenses, and I have made and participated in making arrests of
numerous individuals for committing such offenses.

     4.   The information contained in this affidavit is based
upon my personal knowledge, as well as information obtained during
this investigation, directly and indirectly, from other sources,

                                       2


                                                                                4
   CaseCase
       1:21-mj-00544-SH   Document
            1:21-mj-00544-SH       1 *SEALED*
                              Document           Filed 07/02/21
                                        9 Filed 07/08/21   Page 5Page
                                                                  of 263 of 9



including documents provided by others, and from speaking with
representatives of the United States Securities and Exchange
Commission (the “SEC”). Because this affidavit is being submitted
for a limited purpose, I have not set forth each and every fact I
have learned in connection with this investigation.         Where
conversations and events are referred to herein, they are related
in substance and in part unless otherwise noted.     Where dates,
figures, and calculations are set forth herein, they are
approximate.

                          Overview of the Scheme

     5.   At all times relevant to this Complaint, SEAN
WYGOVSKY, the defendant, resided in or around Toronto, Canada,
and was employed as a securities analyst and trader at the
Employer Firm. The Employer Firm is an asset management firm
based in Toronto, Canada with at least approximately $19 billion
in assets under management. WYGOVSKY has worked at the Employer
Firm since at least in or about 2013, and prior to that,
WYGOVSKY worked for other employers in the securities industry,
including in New York, New York.

     6.   As further described below, since at least in or about
2015, SEAN WYGOVSKY, the defendant, has engaged in a front
running scheme whereby WYGOVSKY has been committing insider
trading through the misappropriation of confidential, material,
non-public information about the securities trade orders of the
Employer Firm. WYGOVSKY misapproripated this information in
order to engage directly and indirectly in short-term personal
securities trading designed to make millions of dollars in
profits by executing trades that take advantage of relatively
small price movements in a company’s stock that follow from
large securities orders executed on behalf of the Employer Firm
(the “Front Running Scheme”). In order to hide his engagement
in the Front Running Scheme, WYGOVSKY has engaged in this
illicit personal trading in brokerage accounts held in the name
of WYGOVSKY’s close relatives.

      7.   Based on my training and experience, large asset
management firms, like the Employer Firm, require their employees
to keep information about, among other things, their securities
trade orders and executions strictly confidential and have
prohibitions and safeguards designed to prevent their employees
from using that information for any purpose outside the scope of
their     employment,    including     prohibitions     concerning
confidentiality, personal trading, and insider trading.         In
particular, according to one of the Employer Firm’s March 19, 2021
filings with the SEC, the Employer Firm represented (i) that it

                                       3


                                                                                5
    CaseCase
        1:21-mj-00544-SH   Document
             1:21-mj-00544-SH       1 *SEALED*
                               Document           Filed 07/02/21
                                         9 Filed 07/08/21   Page 6Page
                                                                   of 264 of 9



maintains a Code of Ethics that includes, among other things,
“general requirements that [the Employer Firm’s] supervised
persons comply with their fiduciary obligations to clients and
applicable securities laws, and specific requirements relating to,
personal trading, insider trading, conflicts of interest and
confidentiality of client information;” (ii) that employees of the
Employer Firm’s must “comply with personal trading restrictions
and report their personal securities transactions and holdings to
[the Employer Firm’s] Chief Compliance Officer”; and (iii) that,
subject to certain exceptions, the Employer Firms’ employees are
prohibited from certain trading activity, including, among other
things, “[t]hey generally may not invest in the same securities
that [the Employer Firm] purchases, sells or is considering for
the Funds.”

                           The Fraudulent Scheme

                    The Illicit Front Running Trading

     8.   As part of my investigation, I have reviewed trading
records as well as an analysis of trading records conducted by the
SEC (the “Trading Analysis”).    The Trading Analysis focuses on
five brokerage accounts (the “Subject Accounts”) maintained by
three close relatives of SEAN WYGOVSKY, the defendant (“Relative-
1,” “Relative-2,” and “Relative-3”). In particular, one of the
Subject Accounts was maintained by Relative-1.       At all times
relevant to this Complaint, Relative-1 lived in or around
Louisberg, North Carolina. The other four Subject Accounts were
maintained by Relative-2 and Relative-3, who are married to each
other. At all times relevant to this Complaint, Relative-2 and
Relative-3 lived in or around Clifton, Virginia. For at least one
of the Subject Accounts maintained by Relative-2 and Relative-3,
WYGOVSKY is listed as beneficiary of the account in the event of
the death of the accountholder.

     9.    Based on my review of the trading records and the Trading
Analysis, I have learned that since at least in or about 2015, the
Subject Accounts have generated millions of dollars in profits and
that a substantial portion of those profits are attributable to
the Front Running Scheme.       In particular, I have observed a
repeated pattern of short-term intraday trading in the Subject
Accounts as follows: (i) one of the Subject Account buys (or short
sells 1) shares in a public company; (ii) minutes later, the


1 Short selling is a method of trading designed to benefit from
the decrease in the price of a stock whereby a trader borrows
                                        4


                                                                                 6
   CaseCase
       1:21-mj-00544-SH   Document
            1:21-mj-00544-SH       1 *SEALED*
                              Document           Filed 07/02/21
                                        9 Filed 07/08/21   Page 7Page
                                                                  of 265 of 9



Employer Firm begins executing purchases (or sales) of shares in
that same company in quantities that are far larger than the amount
of shares bought (or short sold) by the Subject Account.       This
trading by the Employer Firm leads to a slight, temporary movement
in the price of the relevant company’s stock during the window
that the Employer Firm is executing its trades (the “Window”);
namely, the stock price will tend to rise slightly if the Employer
Firm is buying (consistent with the increased demand hitting the
market), and the stock price will tend to drop slightly if the
Employer Firm is selling (consistent with the increased supply
hitting the market); (iii) during the Window, the relevant Subject
Account then liquidates its position by selling (or buying to cover
the short) shares in the company at the temporary inflated (or
deflated) price created by the pressure of the Employer Firm’s
executions.

             a.   By way of example, on or about September 10,
2019, one of the Subject Accounts purchased approximately 30,000
shares of stock in a public company called Now Inc. (“DNOW”), whose
stock trades on the New York Stock Exchange, between approximately
10:33 and 10:45 am. Then, beginning at approximately 10:55 am,
the Employer Firm began executing an order to buy approximately
173,000 shares of DNOW.    That order was executed over the next
approximately five hours on September 10, 2019, and, during that
time, caused DNOW’s share price to increase slightly. While those
purchases by the Employer were being executed, the Subject Account
that had purchased 30,000 shares of NDOW sold all 30,000 shares at
approximately 11:38 am for approximately $4,500 in profits.

             b.   By way of further example, on or about March 19,
2020, one of the Subject Accounts short sold approximately 25,000
shares of stock in a public company called Merit Medical Systems,
Inc. (“MMSI”), whose stock trades on the NASDAQ, between
approximately 10:52 and 11:03 am. Then, beginning at approximately
11:12 am, the Employer Firm began executing an order to sell
approximately 131,591 shares of MMSI.     That order was executed
over the next approximately four hours on March 19, 2020, and,
during that time, caused MMSI’s share price to decrease slightly.
While those sales by the Employer Firm were being executed, the
Subject Account that had short sold 25,000 shares of MMSI purchased
25,000 shares (i.e., enough to cover its short position) at
approximately 12:12 pm for approximately $27,450 in profits.




shares to sell in the market while agreeing to subsequently
purchase shares to repay or “cover” the loan.
                                       5


                                                                                7
    CaseCase
        1:21-mj-00544-SH   Document
             1:21-mj-00544-SH       1 *SEALED*
                               Document           Filed 07/02/21
                                         9 Filed 07/08/21   Page 8Page
                                                                   of 266 of 9



             c.    The Trading Analysis is ongoing, but to date,
has revealed over 700 specific instances of trading in this pattern
since in or about 2015, yielding a total of over $3.6 million in
trading profits. 2

     10. As part of my investigation, I have also reviewed records
from brokerage firms that were involved in executing trades on
behalf of the Employer Firm. Brokerage records from at least one
of these brokerage firms based in New York, New York (the “Broker”)
included the log-in information and IP address of the Employer
Firm trader who was conducting the trading on behalf of the
Employer Firm. In particular, records from the Broker include the
log-in “swygovsky” for a substantial number of trades by the
Employer Firm in 2019 and 2020, including many instances where
“swygovsky” was the only trader from the Employer Firm logged into
the Broker’s trading system.     These log-ins include dozens of
instances where the time of the Employer Firm trading by
“swygovsky” coincides with examples of the Front Running Scheme
trading in the Subject Accounts described above.

             a.   By way of example, on or about November 10, 2020,
between approximately 9:56 and 10:04 a.m., one of the Subject
Accounts bought approximately 40,000 shares of Carparts.Com Inc
(“PRTS”) for an average price of approximately $9.70 per share.
Then between approximatey 10:05 and 10:26 a.m., the Employer Firm
purchased approximately 210,844 shares in PRTS for an average
purchase price of $9.77 per share.         On November 10, 2020,
“swygovsky” was the only trader from the Employer Firm logged into
the Broker’s trading system and made various trade orders
throughout the morning.    Between approximately 10:12 and 11:19
a.m., the Subject Account that had purchased the PRTS shares that
morning, sold those shares at an average price of $9.81 per share.
This trading in PRTS by the relevant Subject Account resulted in
at least approximately $4,300 in profits.

     11. Based on my review of the trading records and the Trading
Analysis, including IP logs that show the location of the account
user, I have learned that SEAN WYGOVSKY, the defendant, engaged in
a substantial portion of the personal trading in the Subject
Accounts as part of the Front Running Scheme. For example, from
in or about January 2015 through in or about February 2018, most
of the trading comprising the Front Running Scheme was conducted

2 The Subject Accounts also include other profitable trading
activity, including some activity that does not involve same day
purchases and sales of securities, and some trading activity
that does not overlap with trading by the Employer Firm.
                                        6


                                                                                 8
    CaseCase
        1:21-mj-00544-SH   Document
             1:21-mj-00544-SH       1 *SEALED*
                               Document           Filed 07/02/21
                                         9 Filed 07/08/21   Page 9Page
                                                                   of 267 of 9



in one of the Subject Accounts belonging to Relative-2 and
Relative-3 (“Account-1”). During that time, some of the log-ins
to Account-1 and to the trading systemn of the Broker, which was
executing trades on behalf of the Employer Firm, were conducted
from the same Canadian IP address. Furthermore, despite the fact
that Relative-2 and Relative-3 lived in Virginia, the overwhelming
majority of the log-ins to Account-1 during the period were from
Canada, where WYGOVSKY lives. Moreover, some of the IP addresses
used to log into Account-1 were also used for log ins to a personal
brokerage account belonging to WYGOVSKY. 3 In addition, IP address
log-ins also show that the majority of the relevant trading in the
Subject Account belonging to Relative-1 (“Account-2”), which was
concentrated in and around 2020, was also conducted from locations
in Canada.

             a.   At times, the IP log-ins from the Subject
Accounts show that the location of the relevant trading also
occurred in other places that coincide with locations where
WYGOVSKY was travelling. For example, travel records show that
between in or about June and August of 2020, WYGOVSKY travelled to
a Caribbean island (the “Caribbean Island”). Trading records show
that the relevant trading in Account-2 during that period was
conducted from the vicinity of the Caribbean Island. Similarly,
travel records show that WYGOVSKY traveled to Nantucket,
Massachusetts in or about August of 2020. Trading records show
that the relevant trading in Account-2 during that period was
conducted from Nantucket.

                     Financial Transfers back to WYGOVSKY

     12. Based on my review of financial records, I have also
learned that Relative-2 and Relative-3 sent money to SEAN WYGOVSKY,
the defendant, and his family, including proceeds of the Front
Running Scheme, during the operation of the Front Running Scheme.
In particular, Relative-2 and Relative-3 maintain at least one
bank account at HSBC (the “Bank Account”). At all times relevant
to this Complaint, the Bank Account was funded almost entirely by
funds from the Subject Accounts, including millions of dollars in
deposits from profits of the trading activity described above.
From my review of the Bank Account, I have learned that between
approximately 2015 and 2020, Relative-2 and Relative-3 have moved
at least approximately $2.8 million from the Bank Account to

3 Beginning in the Fall of 2018, the majority of the relevant
trading in Account-1 as well as other Subject Accounts was
conducted from IP addresses associated with the United States,
often with locations in or around Virginia.
                                        7


                                                                                 9
   CaseCase
        1:21-mj-00544-SH  Document
            1:21-mj-00544-SH       1 *SEALED*
                              Document          Filed 07/02/21
                                       9 Filed 07/08/21        Page
                                                         Page 10 of 268 of 9



another account they control. Relative-2 and Relative-3 then wrote
checks from this second account to WYGOVSKY and other family
members of his totalling at least approximately $660,000.
Similarly, in or about December 2020, Relative-2 and Relative-3
sent approximately $22,000 to a bank account controlled by WYGOVSKY
as a “gift.” I have also learned that between in or about November
2017 and January 2018, Relative-2 and Relative-3 transferred
approximately $224,000 to a Slovenian bank.             Information
associated with the transfers show that they were sent to
individuals with a specific last name (the same last name as
WYGOVSKY’s wife), and that they were denoted as a “gift.”

     WHEREFORE, I respectfully request that an arrest warrant be
issued for SEAN WYGOVSKY, the defendant, and that he be arrested
and imprisoned or bailed, as the case may be.



                        V7KRPDV0F'RQDOGE\WKH&RXUWZLWKSHUPLVVLRQ
                                 _____________________________
                                 THOMAS McDONALD
                                 SPECIAL AGENT
                                 FEDERAL BUREAU OF INVESTIGATION

Sworn to me through the transmission
of this Complaint by reliable electronic means
pursuant to Federal Rule of Criminal Procedure 4.1,
this 1st day of July, 2021


______________________________
HONORABLE DEBRA FREEMAN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                      8


                                                                               10
                    CaseCase
                         1:21-mj-00544-SH  Document
                             1:21-mj-00544-SH       1 *SEALED*
                                               Document          Filed 07/02/21
                                                        9 Filed 07/08/21        Page
                                                                          Page 11 of 269 of 9
0RG$2  $UUHVW:DUUDQW    AUSA Name & Telno: Daniel Tracer (212) 637-2329


                                          81,7('67$7(6',675,&7&2857
                                                                   IRUWKH
                                                    Southern District of New York

                   8QLWHG6WDWHVRI$PHULFD
                                                                                                0$*
                              Y
                                                                              &DVH1R
                       SEAN WYGOVSKY




                              Defendant


                                                       ARREST WARRANT
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          YOU ARE COMMANDEDWRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)        SEAN WYGOVSKY                                                                                       
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW               u 6XSHUVHGLQJ,QGLFWPHQW         u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ              ✔ &RPSODLQW
                                                                                                                        u
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ               u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ        u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV
  15 U.S.C. 78j(b) & 78ff; 17 C.F.R. 240.10b-5 - Securities Fraud
  18 U.S.C. 1343 - Wire Fraud




'DWH          07/01/2021
                                                                                             Issuing officer’s signature

&LW\DQGVWDWH         New York, New York                                               Hon. Debra Freeman, U.S.M.J.
                                                                                               Printed name and title


                                                                   Return

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                           DQGWKHSHUVRQZDVDUUHVWHGRQ(date)
DW(city and state)                                            

'DWH
                                                                                            Arresting officer’s signature



                                                                                               Printed name and title



                                                                                                                                         11
               Case1:21-mj-00544-SH
              Case  1:21-mj-00544-SH Document
                                      Document92 Filed
                                                  Filed07/08/21
                                                        07/02/21 Page
                                                                  Page12
                                                                       1 of 3
                                                                            26




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

UNITED STATES OF AMERICA,
   Plaintiff,

    v.                                                  CRIMINAL NO. 1:21-MJ-00544

SEAN WYGOVSKY,
   Defendant.

                         MOTION FOR DETENTION OF DEFENDANT

         The government seeks pretrial detention under Title 18, United States Code, Section 3142,
et seq., and would show the Court the following:

         1.       The pending case involves:

 [ ] (a)          A crime of violence; 18 U.S.C. § 3142(f)(1)(A).

 [ ] (b)          An offense for which the maximum sentence is life imprisonment or death;
                  18 U.S.C. § 3142(f)(1)(B).

 [ ] (c)          An offense for which a maximum term of imprisonment of ten years or more is
                  prescribed in the Controlled Substances Act, the Controlled Substances Import and
                  Export Act or the Maritime Drug Law Enforcement Act; 18 U.S.C. § 3142(f)(1)(C).

 [ ] (d)          A felony committed after the Defendant had been convicted of two or more prior
                  offenses described in Title 18, United States Code, Section 3142(f)(l)(A)-(C) or
                  comparable state or local offenses.

 [ ] (e)          A felony that is not otherwise a crime of violence that involves a minor victim or
                  that involves the possession or use of a firearm or destructive device or any other
                  dangerous weapon or involves the failure to register under section 2250 of title
                  18, United States Code; 18 U.S.C. § 3142(f)(1)(E).

 [X] (f)          A serious risk that the Defendant will flee; 18 U.S.C. ' 3142(f)(2)(A).

 [ ] (g)          A serious risk that the person will obstruct or attempt to obstruct justice, or attempt
                  to threaten, injure or intimidate a prospective witness or juror;
                  18 U.S.C. ' 3142(f)(2)(B).



                                                    1




                                                                                                            12
             Case1:21-mj-00544-SH
            Case  1:21-mj-00544-SH Document
                                    Document92 Filed
                                                Filed07/08/21
                                                      07/02/21 Page
                                                                Page13
                                                                     2 of 3
                                                                          26




 [ ] (h)        An offense committed by the Defendant while released pending trial or sentence,
                or while on probation or parole and the person may flee and/or poses a danger to
                another person and/or the community requiring an initial 10 day detention pursuant
                to 18 U.S.C. ' 3142(d).

 [ ] (i)        An offense committed by the above named defendant who is not a citizen of the
                United States or lawfully admitted for permanent residence and the person may flee
                requiring an initial 10 day detention under the provisions of 18 U.S.C. ' 3142(d).

       2.       No condition or combination of conditions will:

 [X] (a)        Reasonably assure the appearance of the person as required.

 [ ] (b)        Reasonably assure the safety of the community or any other person.

       The United States may advocate additional reasons for detention other than those indicated

above as the investigation proceeds and new information becomes available. Pursuant to

18 U.S.C. ' 3142, the United States moves that the detention hearing be continued for THREE (3)

days, so that the United States can prepare for the hearing. The Government requests that the

Defendant be held without bond.

                                                     Respectfully submitted,

                                                     ASHLEY C. HOFF
                                                     UNITED STATES ATTORNEY

                                                     /s/ Matt Harding
                                                     MATT HARDING
                                                     Assistant U. S. Attorney
                                                     903 San Jacinto Blvd., Suite 334
                                                     Austin, Texas 78701
                                                     Office (512) 916-5858
                                                     Fax     (512) 916 5854




                                                2




                                                                                                     13
          Case1:21-mj-00544-SH
         Case  1:21-mj-00544-SH Document
                                 Document92 Filed
                                             Filed07/08/21
                                                   07/02/21 Page
                                                             Page14
                                                                  3 of 3
                                                                       26




                                CERTIFICATE OF SERVICE

       I certify that on July 2, 2021, a copy of the foregoing instrument was electronically filed

with the Clerk of the Court using the CM/ECF System.




                                             By:     /s/ Matt Harding
                                                     MATT HARDING
                                                     Assistant United States Attorney




                                                3




                                                                                                     14
              CaseCase
                  1:21-mj-00544-SH   Document
                       1:21-mj-00544-SH       3 (Court
                                         Document      only) 07/08/21
                                                   9 Filed     Filed 07/02/21
                                                                        Page 15Page
                                                                                of 261 of 2

                                           UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF TEXAS
                                                 AUSTIN DIVISION

                       United States of America                           §             Criminal No.: AU:21-M -00544(1)
                                                                          §
                       v.                                                 §             Date Appeared: July 02, 2021
                                                                          §
                       (1) Sean Wygovsky                                                Time:   1:38-1:50 PM (12 minutes)
                                                                          §
                            Defendant
                                                                          §

                                                 INITIAL APPEARANCE
1. Complaint Filed                                   July 1, 2021             Warrant Issued:                     July 1, 2021
                                                          Date                                                         Date

   Arrested                                          July 2, 2021             Agency:                               USMS
                                                          Date                                                       Agency


2. COURT PERSONNEL:

        U.S. Magistrate Judge:              SUSAN HIGHTOWER
        Courtroom Deputy:                   James Ferrell
        Pretrial Officer:                   N/A
        Interpreter:                        N/A

3. APPEARANCES:

        AUSA:      N/A
        DEFT ATTY: N/A

4. PROCEEDINGS:

   a.      Age                            Education                                                           Gender          Male
   b.      Defendant understands proceedings and is mentally competent.                                                        Y
   c.      Defendant is informed of constitutional rights.                                                                     Y
   d.      Defendant understands charges.                                                                                      Y
   e.      If charged on complaint, Defendant informed of right to Preliminary Hearing.                                        Y
   f.      Defendant informed of right to legal counsel.                                                                       Y
                   1) Defendant waives counsel.
              X 2) Defendant intends to retain counsel.
                   3) Defendant has retained counsel:          Russell Duncan (rduncan@clarkhill.com)
                                                  Phone No.: (202) 640-6657
                   4) Defendant requests appointment of counsel.
                                   Defendant HAS NOT completed the CJA23 financial affidavit.
                                                Court will appoint counsel in the interest of justice based on defendant's verbal
                                                accounting of current financial status.

                                        Defendant HAS completed the CJA23 financial affidavit and the Court will appoint counsel
                                        because:
                                                   The defendant is indigent at this time.
                                                   Even though the defendant is not indigent, counsel will be appointed in the interests
                                                   of justice.
                                        The Court finds that the defendant is NOT eligible and denies request.




                                                                                                                                           15
         CaseCase
             1:21-mj-00544-SH   Document
                  1:21-mj-00544-SH       3 (Court
                                    Document      only) 07/08/21
                                              9 Filed     Filed 07/02/21
                                                                   Page 16Page
                                                                           of 262 of 2


PROCEEDING MEMO - INITIAL APPEARANCE
In Re: (1) Sean Wygovsky
Page 2 of 2 Pages


  g.   PRE-TRIAL RELEASE:
         X 1) The Government makes                 oral  or      X written motion for detention under 18 USC 3142.
                Court sets detention hearing for                       Thursday, July 8 at 11:30am
            2) The Court sua sponte moves for detention. The detention hearing is set for
                                                                              at
            3) The Defendant               is released      will be released on the following conditions:
                Bond is set at $

                   (Check the following that apply:)

                               unsecured                                      unsecured with 10% posted to the registery
                               cash or corporate                              additional sureties
                               3rd party custodian                            as set forth in Order Setting Conditions of Release

  h.   Temporary Detention issued            July 2, 2021         Preliminary Hearing set for       Thursday, July 8 at 11:30am

  i.   REMOVAL PROCEEDINGS:
       The Defendant is advised of Rule 20 and Rule 5 rights and ....
             1) The Defendant waives Rule 5(c)(3)(D)(ii) and is detained pending removal to the
                                                                              . Detention hearing is to be held in that district.
             2) The Defendant waives Rule 5 and is released on bond. The Defendant is ordered to appear in the
                                                                                     on
                  or        when notified by the prosecuting district.
             3) The Defendant is              detained            released on bond and requests Rule 5(c)(3) hearing. The
                  Court sets hearing for

  j.   Other:   Identity Hearing orally waived.




                                                                                                                                    16
           Case1:21-mj-00544-SH
          Case  1:21-mj-00544-SH Document
                                  Document94 Filed
                                              Filed07/08/21
                                                    07/02/21 Page
                                                              Page17
                                                                   1 of 2
                                                                        26

                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

United States of America                         §
                                                 §
vs.                                              §      NO: AU:21-M -00544(1)
                                                 §
(1) Sean Wygovsky                                §

                      ORDER OF TEMPORARY DETENTION

      A X Detention hearing and a X Preliminary hearing in this case is scheduled as follows:


Place:          501 West 5th Street, Austin, Texas, 78701        Courtroom No.: 6, 6th Floor
Presiding Judge: U.S. Magistrate Judge Susan Hightower           Date and Time: Thursday, July 8,
                                                                 2021 at 11:30 A.M.


      IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of
the United States Marshal or any other authorized officer.         The custodian must bring the
defendant to the hearing at the time, date, and place set forth above.


            If the defendant chooses to waive hearing(s), a written waiver (attached) must be
signed by defendant and defendant's counsel and filed by 4:00 p.m. the day before
scheduled hearing.



               July 02, 2021                         ______________________________
                                                     SUSAN HIGHTOWER
                                                     UNITED STATES MAGISTRATE JUDGE




                                                                                                    17
              Case1:21-mj-00544-SH
             Case  1:21-mj-00544-SH Document
                                     Document94 Filed
                                                 Filed07/08/21
                                                       07/02/21 Page
                                                                 Page18
                                                                      2 of 2
                                                                           26

                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

United States of America                                 §
                                                         §
vs.                                                      §   NO: AU:21-M -00544(1)
                                                         §
(1) Sean Wygovsky                                        §   Charging District's Case No.: 1:21-mj-6663

                                        Waiver of Rule 5 & 5.1 Hearing
                                       (Complaint/Information/Indictment)

       I understand that I have been charged in another district, the Southern District of New York.

       I have been informed of the charges and of my rights to:

            (1) retain counsel or request the assignment of counsel if I am unable to retain counsel;

            (2) an identity hearing to determine whether I am the person named in the charges;

            (3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

            (4) a preliminary hearing to determine whether there is probable cause to believe that an offense has
                been committed, to be held within 14 days of my first appearance if I am in custody and 21 days
                otherwise, unless I have been indicted beforehand.

            (5) a hearing on any motion by the government for detention;

            (6) request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

       I agree to waive my right(s) to:

        (      ) an identity hearing and production of the warrant.

        (      ) a preliminary hearing.

        (      )   a detention hearing.

        (      ) an identity hearing, production of the warrant, and any preliminary or detention hearing to
                 which I may be entitled in this district. I request that any preliminary or detention hearing be
                 held in the prosecuting district, at a time set by that court.

      I consent to the issuance of an order requiring my appearance in the prosecuting district where the
charges are pending against me.

                                                          (1) Sean Wygovsky, Defendant


Date
                                                          Counsel for Defendant




                                                                                                                       18
           CaseCase
               1:21-mj-00544-SH   Document
                    1:21-mj-00544-SH       5 (Court
                                      Document      only) 07/08/21
                                                9 Filed     Filed 07/08/21
                                                                     Page 19Page
                                                                             of 261 of 1

                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

                       PRELIMINARY / DETENTION HEARING
CASE NO.     AU:21-M -00544(1)                   LOCATION: AUSTIN, TEXAS
DEFENDANT: (1) Sean Wygovsky                     ATTORNEY: Russell D. Duncan (by phone)

MAGISTRATE JUDGE: SUSAN HIGHTOWER                AUSA:
COURTROOM             James Ferrell              INTERPRETER:       N/A
DEPUTY:
COURT REPORTER:       FTR Gold - ERO             PRETRIAL OFFICER: Evan Cisneros
CSO:                  Mark Cruise                TIME:              10:31 - 10:49 AM (18 minutes)
HEARING DATE:         July 8, 2021                                  non-evidentiary

                                       PROCEEDINGS
 X     ORAL WAIVER OF PRELIMINARY HEARING FILED
       WAIVER OF ARRAIGNMENT HEARING FILED
       WAIVER OF DETENTION HEARING FILED
       PRELIMINARY / DETENTION HEARING HELD
       DEFENDANT SWORN
       COURT READ CHARGES TO DEFENDANT; DEFENDANT PLED NOT GUILTY
       COURT FINDS PROBABLE CAUSE EXISTS TO PRESENT CASE TO GRAND JURY FOR INDICTMENT
       WITNESS SWORN AND TESTIFIED
       EXHIBITS OFFERED AND ADMITTED
       ARGUMENT OF COUNSEL HEARD
 X     MOTION FOR DETENTION IS WITHDRAWN
 X     COURT FINDS DEFENDANT WILL BE RELEASED ON BOND CONDITIONS
 X     CONDITIONS REVIEWED WITH DEFENDANT WHO ACKNOWLEDGED UNDERSTANDING &
       SIGNED NAME
 X     HEARING CONCLUDED
 X     WRITTEN ORDER TO FOLLOW


OTHER:




                                                                                                    19
 Case1:21-mj-00544-SH
Case  1:21-mj-00544-SH Document
                        Document96 Filed
                                    Filed07/08/21
                                          07/08/21 Page
                                                    Page20
                                                         1 of 26
                                                              4




                                                                   20
 Case1:21-mj-00544-SH
Case  1:21-mj-00544-SH Document
                        Document96 Filed
                                    Filed07/08/21
                                          07/08/21 Page
                                                    Page21
                                                         2 of 26
                                                              4




                                                                   21
 Case1:21-mj-00544-SH
Case  1:21-mj-00544-SH Document
                        Document96 Filed
                                    Filed07/08/21
                                          07/08/21 Page
                                                    Page22
                                                         3 of 26
                                                              4




                                                                   22
 Case1:21-mj-00544-SH
Case  1:21-mj-00544-SH Document
                        Document96 Filed
                                    Filed07/08/21
                                          07/08/21 Page
                                                    Page234 of 26
                                                               4




                                                                    23
 Case1:21-mj-00544-SH
Case  1:21-mj-00544-SH Document
                        Document97 Filed
                                    Filed07/08/21
                                          07/08/21 Page
                                                    Page24
                                                         1 of 26
                                                              2




                                                                   24
 Case1:21-mj-00544-SH
Case  1:21-mj-00544-SH Document
                        Document97 Filed
                                    Filed07/08/21
                                          07/08/21 Page
                                                    Page25
                                                         2 of 226




                                                                    25
          Case1:21-mj-00544-SH
         Case  1:21-mj-00544-SH Document
                                 Document98 Filed
                                             Filed07/08/21
                                                   07/08/21 Page
                                                             Page26
                                                                  1 of 1
                                                                       26

                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

United States of America                        §
                                                §
vs.                                             §        NO: AU:21-M -00544(1)
                                                §
(1) Sean Wygovsky                               §
                                      Charging District: Southern District of New York
                                      Charging District's Case No.: 1:21-MJ-6663

  ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
    WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

            After a hearing in this court, the defendant is released from custody and ORDERED
TO APPEAR in the district court where the charges are pending to answer those charges. If the
time to appear in that court has not yet been set, the defendant must appear when notified to do
so. Otherwise, the time and place to appear in that court are:


Place:                                                           Courtroom No.
                                                                 Date and Time:


            The U.S. District Clerk is ORDERED to transfer any bail deposited in the registry of
this court to the court where the charges are pending.




Date: July 8, 2021                                  ______________________________
                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE




                                                                                                   26
